DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 8 recites the catalyst has a “substantial absence of a concentration of underbedded cobalt”,  while  claim 9 recites the catalyst has a “substantial absence of a concentration of nickel that is in the form of a nickel overlayer”, the term “substantial absence of a concentration of underbedded cobalt” in claim 8 and the term “substantial absence of a concentration of nickel that is in the form of a nickel overlayer” in claim 9 are both  relative terms, which render the claims indefinite. The term “substantial absence of a concentration of underbedded cobalt” and the term “substantial absence of a concentration of nickel that is in the form of a nickel overlayer” respectively are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 5 recited phosphorous content in the catalyst and phosphorous content in the calcined mixture is same as that of recited in its parent claims 2-4, thus such contents do not further limit its parent claims’ contents.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US5389595) in view of Bhan (US7820036).
Simpson teaches a hydro-processing (including hydrodesulfurization of hydrocarbon oils) (col. 1 lines 6-8, col.  3 lines 10-13) catalyst comprising mixed inorganic oxide support material and nickel (example 1, bridging col. 12 line 49-col. 14 line 14) having additional catalytic promoter material include phosphorous, titanium, zirconium, hafnium, vanadium, manganese, magnesium, lanthanum, copper, group VIB metal including chromium, molybdenum and tungsten as well as group VIII metal as overlayer (col. 5 line 63-col. 6 line 15).  
It would have been obvious for one of ordinary skill in the art to adopt Mo as group VIB metal and additional group VIII metal (such as cobalt other than underbedded nickel) as additional catalytic components onto the overlayer shown by Simpson for help forming a desired catalyst because choosing Mo as group VIB metal from a finite number of identified group VIB metal (chromium, molybdenum and tungsten) and  choosing cobalt as group VIII metal elements as an overlayer would have a reasonable success for help providing a desired catalyst for hydro-processing as suggested by Simpson (see MPEP 2143 KSR). 
Regarding claim 1, Simpson does not expressly teach molybdenum trioxide with inorganic oxide and nickel compound. 
Bhan teaches a hydrodesulfurization catalyst comprising an inorganic oxide material, molybdenum trioxide, and a nickel compound (col. 2 lines 32-42). 
It would have been obvious for one of ordinary skill in the art to adopt such molybdenum trioxide together with inorganic oxide material and a nickel compound as shown by Bhan to modify the hydro-processing catalyst of Simpson because by doing so can help provide a catalyst with high stability and low deactivation as suggested by Simpson (col. 2 lines 20-32). 
As for the claimed “made by calcining a formed particle of a mixture comprising an inorganic oxide material… said calcined mixture is further overlaid with a cobalt component and a molybdenum component to thereby provide said catalyst”, it is a product by process limitation.  Even though product-by-process 
Regarding claim 2, Simpson further discloses the catalyst comprising phosphorous component (col. 8 lines 4-7).  Bhan further teaches phosphorous compound being mixed together with an inorganic oxide material, molybdenum trioxide and nickel compound forming a catalyst (example III).   It would have been obvious for one of ordinary skill in the art to adopt phosphorus together with inorganic oxide material, molybdenum trioxide and nickel as shown by Bhan to modify the catalyst composition of Simpson because by doing so can help provide a catalyst having higher pitch conversion and high product P-value as suggested by Bhan (col. 16 lines 37-50, Fig. 1). 
 Regarding claim 3, Simpson teaches the phosphorous content in the catalyst generally being about 1 to about 10 weight percent of phosphorus components (col. 8 lines 4-9) and Bhan teaches the calcined mixture comprising 0.55 wt. % phosphorous pentoxide (example III). Simpson disclosed phosphorus amount in the catalyst and Bhan disclosed phosphorus amount in the calcined mixture respectively overlap with those of instantly claimed phosphorus ranges, thus renders a prima facie case of obviousness (See MPEP 2144.05 I).   

Regarding claim 5, such limitations have been met as discussed above. 
Regarding claim 6, Bhan further teaches the calcined mixture comprising calcined mixture having a molybdenum content in the range of from 4 to 11 wt. % (col. 4 lines 20-25), having nickel content in the range of from 0.5 to 3.5 wt. % (col. 4 lines 42-48), wherein Simpson disclosed nickel content and molybdenum amount overlap with 
Regarding claim 7, Simpson also teaches the catalyst typically contains greater than 4.0, and preferably greater than 4.5 weight percent of Group VIII metal component.  Simpson already discloses group VIII metal can be cobalt as well, hence, Simpson disclosed cobalt amount overlaps with that of instantly claimed cobalt amount as well, thus renders a render a prima facie case of obviousness (See MPEP 2144.05 I).  It would have been obvious for one of ordinary skill in the art to adopt a same cobalt content as that of instantly claimed via routine experimentation (See MPEP 2144.05 II) for help obtaining a catalyst with needed hydro-processing activity as suggested by Simpson.  Simpson also teaches the catalyst contains usually from about 3 to about 35 percent by weight of molybdenum (col. 7 line 55-col. 8 line 9); wherein Simpson disclosed cobalt and molybdenum amount overlap with those of instantly claimed ranges, thus renders a prima facie case of obviousness (See MPEP 2144.05 I).   	
 Regarding claim 8, Simpson already teaches using inorganic oxide and underbedded nickel to support catalytic material (col. 3 lines 27-32, col. 5 lines 63-68, col. 6 lines 43-54), apparently, the catalyst has a substantial absence of concentration of underbedded cobalt.  Bhan further teaches calcined mixture having inorganic oxide material, phosphorus, molybdenum and additional element (e.g. cobalt) as an overlayer with underbedded nickel in the support material, wherein the catalyst has a substantial absence of a concentration of underbedded cobalt.   
    Regarding claim 9, Simpson teaches underbedded nickel with inorganic oxide material can help promote catalytic denitrogenation and desulfurization 
Regarding 10, Simpson already teaches phosphorus can be applied as an overlaid layer while Bhan already teaches phosphorus can be mixed with inorganic material, nickel and molybdenum trioxide.   Therefore, it would have been obvious for one of ordinary skill in the art to adopt phosphorous as underbedded layer and an overlayer for help obtaining a catalyst for desired hydro-processing, such as desulfurization etc. as suggested by Simpson and Bhan. 
Regarding claim 11, such limitations have been met as discussed above. 
Conclusion
Pertinent art of interests is cited onto PTO-892 form.  For example, US9879187 discloses a catalyst comprising calcined mixture comprising inorganic oxide, molybdenum oxide, nickel oxide, cobalt oxide and phosphorous.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759